DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species 
Species A: Figs. 46-48 drawn to flow meter with pinch valve 225;
Species B: Figs 84 drawn to flow meter with plunger 2008; 
Species C: Figs. 85A-C drawn to flow meter plunger 8512;
Species D: Figs. 88A-88E drawn to flow meter with plunger 8816; 
Species E: Figs. 96A-96X drawn to flow meter with plunger 9844; and
Species F: Figs. 148-173 drawn to flow meter with plunger 3012. 
The species are independent or distinct because these are all drawn to different flow controlling mechanisms with a plunger. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries to search for the specific features of the respective species).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with James Wyninegar on August 1, 2022, a provisional election was made without traverse to prosecute the invention of Figs. 143-173, claims 1-31.  Affirmation of this election must be made by applicant in replying to this Office action.  None of the claims are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is/are being considered by the examiner. However, applicant should note that the large number of references in the attached IDS have been considered in the same manner as other documents in the Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 22, 25, and 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations of claims 22, 25, and 26. 
In regards to claim 22: it appears that both shaft 3050 and shaft 3074 are disposed on a side of the channel of the same side as the receiving surface 3028, see in particular Figs. 149, 154, and 174. Therefore, it is unclear how the disclosure can also provide antecedent basis for the limitation of claim 22.
In regards to claims 25 and 26: it is noted the closest support for the feature is on [00683]-[00684] of pg. 171, where the specification discloses a plurality of conduits 3042 within tube 3040 (instant [00683]), wherein the conduits may be of varying diameters wherein the flow for smaller diameter conduit being more readily impeded than the flow for larger diameter conduit (instant [00684]). However, the instant disclosure is silent to a first and a second predetermined amounts of actuation of the plunger of claim 25 and a first and second forces that are different from each other of claim 26. 

Moreover, the disclosure is also objected to because of the following informalities: the recitation of “tube seat 3018..” on line 11 of [00683] should be corrected to recite --tube seat 3018.--.  
Appropriate correction is required.

Claim Objections
Claims 12, 21, 22, 24, and 27-31 are objected to because of the following informalities: 
Claim 12: the recitation of “the at least one chamber-retaining flange protrudes toward the drip chamber” is suggested to be recited as -- the at least one chamber-retaining flange is configured to protrude toward the drip chamber-- since the drip chamber is not positively recited structure of the claimed apparatus.  
Claim 21: the recitation of “the length” is suggested to be recited as --a length--  since this is the first recitation of the length of the shaft.
Claim 24: the recitation of “the infusion apparatus, is” should be recited as --the infusion apparatus is--.
Claim 27: the recitation of “a bottom of a drip chamber” should be recited as --a bottom of the drip chamber-- since the drip chamber is already introduced in claim 1.
Claim 28: the recitation of “an arm of a top cap of a drip chamber” should be recited as --an  arm of the top cap of the drip chamber-- since this is already introduced in claim 27.
Claim 29: the recitation of “the actuator” is suggested to be recited as --the user actuator-- as recited in the other claims so as to avoid any confusion of antecedent basis.
Claims 22 and 28-31 are also objected to for incorporating the above informality through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16, 20-22, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the recitation of “and defines complementary threads” is confusing because it is unclear what is required to be defining complementary threads. Is the internal threaded region of the knob or the end of the plunger being required to define complementary threads? However, as best understood from the instant disclosure, the limitation is interpreted as requiring that the end of the plunger disposed within the internal threaded region of the knob comprising threads that are complementary with the internal threaded region of the knob.
Regarding claims 15 and 20, the recitations of “the channel” lack antecedent basis because these are the first recitations of the limitation in the respective claims. However, for the purpose of continuous examination, the recitation are interpreted as reciting --a channel--. If applicant intends to require additional features of the channel, further description of the channel such as introduces in claims 5, 9, or 27 is suggested.
Regarding claim 22, the recitation of “the two receiving surfaces” lack antecedent basis because claims 1 and 17-21 does not require any receiving surfaces. Instead, it is noted that the only claims 5 and 6 requires the two receiving surfaces. Therefore, for the purpose of continuous examination, the recitation is interpreted reciting --two receiving surfaces--. However, if applicant intends to require that the two receiving surfaces of claim 22 as referring to the two receiving surfaces of claim 5, it is suggested that the dependency of claim 17 be dependent on claim 5.
Regarding claim 31, the recitation of “a sled configured to receive the threaded shaft and engage sled complementary threads within the sled” is confusing because it is unclear what structure is required to “engage sled complementary threads within the sled.” Is the sled or the threaded shaft or another structure of the apparatus required to engage with the sled complementary threads? However, as best understood from the instant disclosure, the limitation is interpreted as requiring a sled configured to receive the threaded shaft and the threaded shaft engage with sled complementary threads within the sled (instant Fig. 166). 
Claims 14-16, 21 and 22 are also rejected for incorporating the above confusion through their respective claim dependencies. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 17, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen (US Pat. No. 5,364,371).
Claim 1. Kamen discloses an infusion apparatus, comprising: 
a drip-chamber seat (i.e., seat of housing 60 in which drip chamber 63 is received) configured to receive a drip chamber (Fig. 6); 
a tube seat (i.e., seat of housing 60 in which tubing 683 is received) configured to receive a tube fluidly coupled to the drip chamber, the tube including a plurality of conduits for fluid flow therethrough (col. 6, line 7); 
a plunger (682) configured to engage with the tube (Fig. 6); and 
a user actuator (68) configured to actuate the plunger (col. 6, lines 6-15).
Claim 2. Kamen discloses the apparatus according to claim 1, wherein the user actuator is a knob (681) (Fig. 6).
Claim 3. Kamen discloses the apparatus according to claim 1, further comprising an indicator (684) configured to indicate a position corresponding to a position of the plunger (Fig. 6).
Claim 4. Kamen discloses the apparatus according to claim 1, further comprising an indicator wheel (681,684) configured to indicate a position corresponding to a position of the plunger (col. 6, lines 6-15) by displaying an indicator label viewable through a window (i.e., opening throughwhich ramp 684 is visible) of a housing (60) of the infusion apparatus (Fig. 6).
Claim 17. Kamen discloses the apparatus according to claim 1, further comprising a housing (60) having a slot (Fig. 6; i.e., slot in which cam 681 is positioned), wherein the user actuator is a knob (681) disposed within the slot of the housing, wherein the slot is configured to allow the knob to rotate around a central axis of the knob (Fig. 6; col. 6, lines 6-15).
Claim 23. Kamen discloses the apparatus according to claim 1, wherein the infusion apparatus is a hand-actuated infusion apparatus (col. 6, lines 6-15).
Claim 24. Kamen discloses that apparatus according to claim 1, wherein the infusion apparatus, is a hand-actuated, gravity-fed infusion pump (col. 6, lines 6-15; i.e., since the fluid is passed to the drip chamber via gravity, Fig. 1).
Claim 25. Kamen discloses the apparatus according to claim 1, wherein although the tubing is not claimed structure of the apparatus, Kamen also discloses that the plurality conduits includes a first set of conduits and a second set of conduits, the first set of conduits is configured to occlude fluid flow when the plunger actuates against the plurality of conduits by a first predetermined amount, and the second set of conduits is configured to occlude fluid flow when the plunger actuates against the plurality of conduits by a second predetermined amount (col. 6, lines 19-33).
Claim 26. Kamen discloses the apparatus according to claim 1, wherein although the tubing is not claimed structure of the apparatus, Kamen also discloses that the plurality conduits includes a first set of conduits and a second set of conduits, the first set of conduits is configured to occlude fluid flow when a first force is applied orthogonally to a length of the first set of fluid conduits by a first predetermined amount, and the second set of conduits is configured to occlude fluid flow when a second force is applied orthogonally to a length of the second set of fluid conduits by a second predetermined amount, wherein the first and second forces are different from each other (col. 6, lines 19-33).

Claims 1-3, 5-19, and 23-27 are also rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Madhuri (WO 2019142125 A1).
Claim 1. Madhuri discloses the infusion apparatus, comprising: 
a drip-chamber seat (108) configured to receive a drip chamber (114) ([0035]);
a tube seat (110) configured to receive a tube (116) fluidly coupled to the drip chamber ([0035]); 
a plunger (152) configured to engage with the tube (Fig. 8D; [0042]); and 
a user actuator (124) configured to actuate the plunger ([0042]).
It is noted that while Madhuri does not explicitly disclose that tube 116 including a plurality of conduits for fluid flow therethrough, it is noted that the tube is not positively required structure of the claimed infusion apparatus. Therefore, the specific features of the tube including the plurality of conduits are not required structure pf the claimed apparatus. Instead, the claimed tube seat is required to be capable of receiving a tube and the claimed plunger is required to be capable of engaging with the tube. Thus, since Madhuri discloses that lower portion 110 is configured to accommodate at least a part of infusion tubing 116 fluidically coupled to drip chamber 114 ([0035]) and that stopper 152 compresses the infusion tubing ([0042]), lower portion 110 of Madhuri is also capable of receiving a tube including a plurality of conduits for fluid flow therethrough and stopper 152 is also capable of receiving a tube including a plurality of conduits to control flow.
Claim 2. Madhuri discloses the apparatus according to claim 1, wherein the user actuator is a knob (Fig. 8D; [0042]).
Claim 3. Madhuri discloses the apparatus according to claim 1, further comprising an indicator configured to indicate a position corresponding to a position of the plunger ([0042]; i.e., via amount of rotation of dial 124).
Claim 5. Madhuri apparatus according to claim 1, wherein the tube seat includes a channel defining a path configured to position the tube ([0035]; Fig. 1), the tube seat having two receiving surfaces (i.e., two surfaces of housing 102) sloped inward toward the channel along a length of the channel (see annotated Fig. 1).

    PNG
    media_image1.png
    686
    506
    media_image1.png
    Greyscale

Claim 6. Madhuri discloses the apparatus according to claim 5, wherein each of the two receiving surfaces define a plane disposed parallel to an axis defined by the length of the channel (annotated Fig. 1; i.e., each of annotated receiving surfaces define a plane that is parallel to longitudinal axis).
Claim 7. Madhuri discloses the apparatus according to claim 5, further comprising at least one retaining flange protruding from a wall of the channel (i.e., flange on the inner wall identified in annotated Fig. 1).
Claim 8. Madhuri discloses the apparatus according to claim 1, further comprising at least one retaining flange protruding from a wall of the tube seat (i.e., flange on the inner wall identified in annotated Fig. 1).
Claim 9. Madhuri discloses the apparatus according to claim 1, wherein the drip-chamber seat includes a first shelf (i.e., portion of housing 102 forming top opening of upper portion 108) at an opening of a channel of the tube seat (see annotated Fig. 5A).

    PNG
    media_image2.png
    618
    305
    media_image2.png
    Greyscale

Claim 10. Madhuri discloses the apparatus according to claim 9, wherein the drip-chamber seat further includes a second shelf (140) disposed a predetermined distance from the opening of the chancel of the tube seat ([0041]).
Claim 11. Madhuri discloses the apparatus according to claim 1, wherein the drip-chamber seat includes at least one chamber-retaining flange (140) ([0041]).
Claim 12. Madhuri discloses the apparatus according to claim 11, wherein the at least one chamber-retaining flange protrudes toward the drip chamber ([0041]; Figs. 5A-7B).
Claim 13. Madhuri discloses the apparatus according to claim 1, wherein the user actuator is a knob (124) having an internal threaded region (148,146), wherein an end of the plunger is disposed within the internal threaded region of the knob and defines complementary threads ([0042]; Figs. 9A-9C).
Claim 14. Madhuri discloses the apparatus according to claim 13, further comprising a housing (102) having a slot (i.e., slot in housing 102 in which gear 146, 148 of dial 124 disposed in), wherein the knob is disposed within the slot of the housing, wherein the slot is configured to allow the knob to rotate around a central axis of the knob (Figs. 8B, 8D, [0042]).
Claim 15. Madhuri discloses the apparatus according to claim 14, wherein the knob is retained a predetermined distance from the channel (Fig. 8D).
Claim 16. Madhuri discloses the apparatus according to claim 15, wherein rotation of the knob actuates the plunger ([0042]).
Claim 17. Madhuri discloses the apparatus according to claim 1, further comprising a housing (102) having a slot (i.e., slot in housing 102 in which gear 146, 148 of dial 124 disposed in), wherein the knob is disposed within the slot of the housing, wherein the slot is configured to allow the knob to rotate around a central axis of the knob (Figs. 8B, 8D, [0042]).
Claim 18. Madhuri discloses the apparatus according to claim 17, wherein the knob further comprises a knob gear (146) disposed around a central axis of the knob configured to rotate with the knob (Fig. 8B; [0042]).
Claim 19. Madhuri discloses the apparatus according to claim 18, further comprising a shaft (158) disposed parallel to the central axis of the knob, wherein a first end of the shaft includes a first gear (148), wherein the first gear engages with the knob gear (Figs. 8B, 9A; [0042]).
Claim 23. Madhuri discloses the apparatus according to claim 1, wherein the infusion apparatus is a hand-actuated infusion apparatus ([0042]; i.e., manual flow regulation mechanism).
Claim 24. Madhuri discloses the apparatus according to claim 1, wherein the infusion apparatus, is a hand-actuated, gravity-fed infusion pump (Abstract, Figs. 3, 4; i.e., hand-actuated via manual infusion fluid regulation mechanism and gravity-fed for drops falling to drip chamber).
Claims 25 and 26. Madhuri discloses the apparatus according to claim 1, wherein the plunger applies a force to the length of the tube to occlude the fluid flow in the tube by a predetermined amount ([0042]) but does not explicitly disclose that the plurality conduits includes a first set of conduits and a second set of conduits, the first set of conduits is configured to occlude fluid flow when the plunger actuates against the plurality of conduits by a first predetermined amount, and the second set of conduits is configured to occlude fluid flow when the plunger actuates against the plurality of conduits by a second predetermined amount (as per claim 25) or that the plurality conduits includes a first set of conduits and a second set of conduits, the first set of conduits is configured to occlude fluid flow when a first force is applied orthogonally to a length of the first set of fluid conduits by a first predetermined amount, and the second set of conduits is configured to occlude fluid flow when a second force is applied orthogonally to a length of the second set of fluid conduits by a second predetermined amount, wherein the first and second forces are different from each other (as per claim 26). However, as explained above, the tube is not positively required structure of the claimed infusion apparatus. Therefore, the specific features of the tube including the plurality of conduits are not required structure pf the claimed apparatus. Instead, the claimed tube seat is required to be capable of receiving a tube and the claimed plunger is required to be capable of engaging with the tube. Thus, since Madhuri discloses that stopper 152 compresses the infusion tubing ([0042]), stopper 152 is also capable of compressing a tube including a plurality of conduits to control flow by occluding fluid flow through the plurality of conduits of the tube as required by the claims.
Claim 27. Madhuri discloses the apparatus according to claim 1, the drip-chamber seat comprising: 
a first shelf (i.e., bottom of upper portion 108) defined at an opening of a channel (110) of the tube seat configured to receive a bottom of a drip chamber ([0035]; i.e., bottom of upper portion 108 is configured to receive the bottom of a drip chamber such as illustrated in Fig. 3 for drip chamber 114); 
a support member (140) coupled to at least one of the first shelf and a housing (102) of the apparatus ([0041]; Fig. 7A); and 
a top cap coupler (i.e., top coupling portion of upper portion 108) configured to configured to receive a top cap of the drip chamber (i.e., top coupling portion of upper portion 108 is configured to receive top cap such as illustrated in Fig. 6A for receiving top cap of drip chamber 214).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Madhuri (WO 2019142125 A1) in view of Kamen (US Pat. No. 5,364,371).
Claim 4. Madhuri discloses the apparatus according to claim 1, but does not further disclose of an indicator wheel configured to indicate a position corresponding to a position of the plunger by displaying an indicator label viewable through a window of a housing of the infusion apparatus. However, it is noted that Kamen also discloses an infusion apparatus (Fig. 6) comprising a drip-chamber seat configured to receive a drip chamber 63 and a tube seat configured to receive a multi-lumen tube 683; a plunger (682) configured to engage with the tube; and a user actuator (68) configured to actuate the plunger (col. 6, lines 4-15). Kamen further discloses an indicator wheel (684,681) configured to indicate a position corresponding to a position of the plunger by displaying an indicator label (684) viewable through a window (i.e., opening in housing 60 throughwhich ramp 684 is visible) of a housing (60) of the infusion apparatus (Fig. 6). Therefore, since both Madhuri and Kamen are drawn to infusion apparatuses for controlling fluid flow through a drip chamber tubing, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention modify the apparatus of Madhuri with the feature of an indicator wheel configured to indicate a position corresponding to a position of the plunger by displaying an indicator label viewable through a window of a housing of the infusion apparatus as disclosed by Kamen so as to provide visual feedback of the degree of restricting of the tubing and aid the user to control the flow through the tubing.
Claim 20. Madhuri discloses the apparatus according to claim 19, wherein Madhuri further discloses a second end of the shaft includes a second gear (i.e., internal threads engaging with threaded shaft 150) but does not further disclose of an indicator wheel, wherein the second gear configured to engage with an indicator-wheel gear disposed on the indicator wheel. However, it is noted that Kamen also discloses an infusion apparatus (Fig. 6) comprising a drip-chamber seat configured to receive a drip chamber 63 and a tube seat configured to receive a multi-lumen tube 683; a plunger (682) configured to engage with the tube; a user actuator (68) configured to actuate the plunger (col. 6, lines 4-15); and an indicator wheel (684) configured to indicate a position corresponding to a position of the plunger (col. 6, lines 4-15). Kamen further discloses that the position of finger 682 is indicated via ramp 684 positioned on rotatably mounted cam 681, interpreted as an indicator wheel gear. Therefore, since both Madhuri and Kamen are drawn to infusion apparatuses for controlling fluid flow through a drip chamber tubing, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention modify the apparatus of Madhuri with the feature of an indicator wheel with an indicator wheel gear as disclosed by Kamen so as to provide visual feedback of the position of the plunger and thereby the degree of restriction of the tubing for controlling the flow through the tubing. Moreover, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that modified Madhuri in view of Kamen discloses the second gear configured to engage with an indicator-wheel gear disposed on the indicator wheel in the same manner that internal threads of hollow axle 158 is configured to engage with dial 124 ([0042] of Madhuri).
Claim 21. Madhuri in view of Kamen discloses the apparatus according to claim 20, wherein Madhuri further discloses the length of the shaft is disposed orthogonal to an axis defined by the length of the channel (Fig. 8D; i.e., axis along the channel of lower portion 110).
Claim 22. Madhuri in view of Kamen discloses the apparatus according to claim 21, wherein Madhuri further discloses the shaft is disposed at a side of the channel opposite to the two receiving surfaces (Fig. 8D; [0042]) since this is how shafts 3050, 3074 of the instant disclosure is positioned relative to receiving surfaces 3028,3030, see instant Figs. 149, 154, and 174.

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Madhuri (WO 2019142125 A1) in view of Kolko (US Pub. No. 2020/0360604 A1).
Claim 28. Madhuri discloses the apparatus according to claim 27, but does not further disclose that the top cap coupler include at least one recess configured to receive an arm of a top cap of a drip chamber. However, Kolko also discloses an infusion apparatus (100) comprising trench 134 configured to receive a drip chamber 110 and tubing 140 (Fig. 1; [0036]) to allow for a mechanical flow constrictor 170 to control flow through tubing 140 ([0049]). Kolko further discloses that device 100 comprises top cap coupler (130,132) include at least one recess (i.e., recess of rails 130, 132 to receive collar 120 at the top of drip chamber 110) configured to receive an arm of a top cap of a drip chamber to ensure proper alignment of the drip chamber and tubing ([0036], Fig. 1). Therefore, since both Madhuri and Kolko are drawn to infusion apparatus for receiving a drip chamber to control fluid flow, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus of Madhuri with the feature of the top cap coupler include at least one recess configured to receive an arm of a top cap of a drip chamber as disclosed by Kolko to further secure the drip chamber for proper alignment ([0036] of Kolko).
Claim 29. Madhuri in view of Kolko discloses the apparatus according to claim 28, wherein Madhuri further discloses that the actuator is a knob (124) coupled to a shaft (150) and configured to actuate along an axis of the shaft ([0042]; Fig. 9A).
Claim 30. Madhuri in view of Kolko discloses the apparatus according to claim 29, wherein Madhuri further discloses that the shaft is a threaded shaft ([0042]; Fig. 9A).
Claim 31. Madhuri in view of Kolko discloses the apparatus according to claim 30, wherein Madhuri further discloses comprising a sled (158) configured to receive the threaded shaft and engage sled complementary threads within the sled (groove of hollow axle 158 engaging with threaded shaft 150), wherein the sled is coupled to the plunger and is configured to actuate the plunger against the tube ([0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyamoto (US Pat. No. 6,491,659 B1), Lee (US Pub. No. 2015/0224256 A1), Biasi (US Pub. No. 2016/0158437 A1), Hirata (US Pub. No. 2018/0177942 A1) also discloses an infusion apparatus comprising various features required by the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA ZHANG/Primary Examiner, Art Unit 3783